Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia, 58,931 on June 28, 2021. 

2.	The application has been amended as follows: 
1. (Previously Presented) A complex comprising a carrier containing a protein obtained from serum or a protein obtained from plasma solidified by denaturation coagulation, and a protein having a peroxidase-like activity and carried by the carrier.

	2. (Previously Presented) The complex according to claim 1, wherein the protein having a peroxidase-like activity is carried in an undenatured state or a denatured state.

	3. (Previously Presented) The complex according to claim 1, wherein the protein having a peroxidase-like activity is carried in a state that it is solidified by denaturation coagulation together with the protein obtained from serum or the protein obtained from plasma.

	4. (Previously Presented) The complex according to claim 1, wherein the protein having a peroxidase-like activity is hemoglobin or myoglobin.

	5. (Previously Presented) The complex according to claim 1, which further carries one kind or two or more kinds of immunostimulating substances.

	6.(Original) The complex according to claim 5, wherein the immunostimulating substance consists of one kind or two or more kinds of substances selected from the group consisting of a purified tuberculin, a BCG bacteria extract, a cytokine, a Toll-like receptor ligand, a NOD-like receptor agonist, a RIG-like receptor agonist, a C type lectin receptor agonist, an exogenous DNA that binds with a cyclic GMP-AMP synthase, an alarmin, an antigen, and an antibody.

	7.	(Previously Presented) An immunostimulant containing the complex according to claim 1, wherein the immunostimulant further comprises one or more immunostimulating substance(s) or an immunoreaction-suppressing action substance.

	8.	(Original) An immunostimulating composition containing the immunostimulant according to claim 7, and albumin-heparin coacervate precipitates.

	9.	(Original) The immunostimulating composition according to claim 8, wherein the albumin-heparin coacervate precipitates are albumin 

	10. (Original) The immunostimulating composition according to claim 9, wherein the cytokine consists of one kind or two or more kinds of substances selected from the group consisting of granulocyte-macrophage colony-stimulating factor, interleukin-2, and interferon γ.

	11. (Previously Presented) A medicament comprising a combination of the immunostimulant according to claim 7, and an immunoreaction-suppressing action inhibitor.

	12. (Cancelled) 

	13. (Previously Presented) The medicament according to claim 11, wherein the immunoreaction-suppressing action inhibitor is an immune checkpoint inhibitor.

	14. (Original) The medicament according to claim 13, wherein the immune checkpoint inhibitor consists of one kind or two or more kinds of antibodies selected from the group consisting of an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA-4 antibody, an anti-CD40 antibody, an anti-CD137 antibody, an anti-OX40 antibody, an anti-TGF-β antibody, an anti-LAG3 antibody, an anti-B7-H3 antibody, an anti-B7-H4 antibody, an anti-TIM3 antibody, an anti-CD96 antibody, and an anti-TIGIT antibody.

	15. (Currently Amended) A vaccine comprising a combination of the a tumor antigen, wherein the tumor antigen is derived from a lung cancer cell.

	16. (Cancelled) 

	17. (Currently Amended) The vaccine according to claim 15 [[16]], which is configured for use in therapeutic treatment of a malignant tumor and/or prophylactic treatment of recurrence or metastasis of a malignant tumor.

3.	Claims 1-11, 13-15 and 17 have been allowed and renumbered 1-15 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645